IN THE SUPREME COURT OF THE STATE OF NEVADA


                                 SHARON MCDOWELL,                                             No. 85117
                                                            Appellant,
                                               vs.
                                 SOUTHERN HILLS HOSPITAL
                                 MEDICAL CENTER, LLC, D/B/A                                   F1L
                                 SOUTHERN HILLS HOSPITAL &
                                 MEDICAL CENTER; HOSPITAL                                     AUG 1 1 2022
                                 CORPORATION OF AMERICA, INC.;
                                 SUNRISE HEALTHCARE SYSTEM; DR.
                                 GUITA TABASSI; DR. LINDA TRAN;
                                 INSURANCE CO.; AND PATHOLOGIST,
                                                    Res ondents.

                                                         ORDER DISMISSING APPEAL

                                              This is a pro se appeal from a district court order granting a
                                 motion to dismiss. Eighth Judicial District Court, Clark County; Jerry A.
                                 Wiese, Judge.
                                              Review of the notice of appeal and documents before this court
                                 reveals a jurisdictional defect. The certificate of service for the notice of entry
                                 of the challenged order states that the notice was served on appellant on April
                                 29, 2022. The notice of appeal was untimely filed in the district court on July
                                 29, 2022, long after expiration of the 30-day appeal period. See NRAP 4(a)(1).
                                 This court lacks jurisdiction over an untimely filed notice of appeal. Healy v.
                                 Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 330, 741 P.2d 432, 432
                                 (1987). Accordingly, this court
                                              ORDERS this appeal DISMISSED.


                                                                                       , J.
                                                           Hardesty

                                                            , J.                                             J.
           SUPREME COURT         Stiglich                                      Herndon
                 OF
              NEVADA


       (0) 1947A       ciPSDr3



S;;;;;•i       'e1e'
                     cc:   Hon. Jerry A. Wiese, Chief Judge, Eighth Judicial District Court
                           Sharon McDowell
                           Guita Tabassi
                           Hospital Corporation of America, Inc.
                           Insurance Co.
                           Linda Tran
                           Hall Prangle & Schoonveld, LLC/Las Vegas
                           Pathologist
                           Sunrise Healthcare System
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


tO) I947A    caPp.
                                                          2